DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 

Status of Claims

In response to the correspondence received 10/24/22:
Claims 1 – 20 are pending in the application. 
Claims 8 - 20 are withdrawn as directed to non-elected inventions without traverse.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The structure of claim 2 is unclear.  It is unclear what substituent can be attached to variable A.  Also, it is unclear how polymers such as PP, PE, PVC can be formed from this structure as the group R3 is suspended underneath a quaternary carbon in the center.  See specification at [0008].  Claims 4 and 5 are dependent from the rejected claim 2.  

Claim 3 contains the trademark/trade name Teflon® in line 15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Teflon® and, accordingly, the identification/description is indefinite.  Claims 6 and 7 are dependent on rejected claim 3.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL titled Enhanced crystallization of poly(d-lactide) by xylan esters, Fundadore et al. Polymer Degradation and Stability, 98 (2013) 2482 – 2487 hereinafter “Fundadore” and as evidenced by the NPL titled Synthesis and characterization of xylan esters, Iwata et al, Polymer, 53 (2012), 3885 – 3893, hereinafter “Iwata”.  

Fundadore is directed to the crystallization behavior of mixtures of poly(d-lactide) with xylan propionate and xylan butyrate (Abstract).

Regarding claims 1 – 3, Fundadore teaches the formulation of solutions of xylan esters and PDLA (section 2.2).  PDLA is one of the two enantiomers of PLA (polylactic acid) (section 1).  See claim 3.  The xylan ester of Fundador and its mirror image is reproduced below from Fig. 1.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Mirror image

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Structure of Formula 1

    PNG
    media_image2.png
    178
    308
    media_image2.png
    Greyscale

These structures are exactly the same.  Regarding the number of repeat units (n), Iwata teaches that the DP (degree of polymerization) of xylan varies on the wood species from 150 – 200 in hardwoods and from 70 to 130 in softwoods (Introduction).  Therefore, the value for n in formula 1 is from 1500 – 200 or 70 – 130 depending on the source of the xylan.  These values are greater than 2.  The R groups taught by Fundadore include propionate and butyrate groups.  These are a type of acyl group (-C=O-R).  The propionate structure for R is the same as an acetonyl group.  Both the propionate and butyrate groups comprise a carboxyl (C=O) group.  Finally, addressing the structure of formula 2, Q = linking group, A – single bond, R3 = acyl group (-C=O-R) and n = 2222.2  based on the PDLA MW of 1.6X105 (Section 2.1) and a repeat group MW of approximately 72.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL titled Enhanced crystallization of poly(d-lactide) by xylan esters, Fundadore et al. Polymer Degradation and Stability, 98 (2013) 2482 – 2487 hereinafter “Fundadore” and as evidenced by the NPL titled Synthesis and characterization of xylan esters, Iwata et al, Polymer, 53 (2012), 3885 – 3893, hereinafter “Iwata” and in further view of US 2011090402 to Linhardt et al. hereinafter “Linhardt”.  

For the limitations of the independent claim, refer to paragraphs 9 – 12 supra.  

Regarding claims 4 – 7, Fundadore is silent as to the use of a second polymer in the range of 40 – 70 percent hence attention is directed to Lindardt.  

Linhardt is directed to synthetic wood composite [0004].  

Linhardt teaches a composite comprising hemicellulose and organic or inorganic polymers [0030 – 0038].  The hemicellulose expressly encompasses functionalized or chemically modified cellulose.  Linhardt teaches that, in some embodiments, the hemicellulose of the invention comprises xylan  [0006, 0019, 0030, 0036, 0068, 0071] and Example 1 [0071].  The functionalized hemicellulose includes acylated, carbanilated and etherified hemicellulose [0030].  Therefore, acylated hemicellulose would satisfy the structural requirements for formula 1 and R1 = R2 = acetyl group.  Hemicellulose is a large biomolecule therefore the repeat unit “n” would be much greater than 2.  The hemicellulose can comprise 10 to about 50% of the composite [0035].  In some embodiments the composite can additionally comprise organic polymers [0037].  Exemplary polymers include polycarbonates [0038].  Therefore, in one embodiment, Linhardt teaches the use of about 50% of hemicellulose which can be acetylated and about 50% of a second polymer such as polycarbonate.  Polycarbonate would satisfy the structural requirements of formula 1 where R3 = carbonyl group and Q = A = single bond.  Commercial polycarbonate materials comprise many repeat units and have a repeat unit “n” which is much greater than 2.  

The R groups taught by Fundadore include propionate and butyrate groups.  These are a type of acyl group (-C=O-R).  The propionate structure for R is the same as an acetonyl group.  Both the propionate and butyrate groups comprise a carboxyl (C=O) group.  

Therefore, it would have been obvious to the skilled artisan to add about 50% acetylated xylan of Fundadore to about 50% polycarbonate to produce a synthetic wood composite as it is directly taught by Linhardt.  Xylan is a component of hemicellulose.  

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/17/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759